C. Allen, J.
1. The principal fact in dispute was whether the beer which was drawn and sold was lager beer or Bavarian hop beer. This depended in part on whether it came from Stanley’s. As bearing on this question, it was competent to prove that the barrel from which the beer was drawn had a label of Stanley’s upon it. The witness in effect testified, “ I know this beer came from Stanley’s, because I had no other beer, and because Stanley’s label was upon the barrel, and here is the label itself, which can be identified as his.” The weight *206of this evidence, of course, was for the jury. But a witness who testifies to a principal fact may also give all circumstances relating to it which may tend to confirm his testimony. The label, therefore, should have been admitted. 1 Greenl. Ev. §§ 51-53.
2. Stanley’s opinion whether any person could determine from the taste alone the proportion of alcohol in a given sample of beer was incompetent.
3. The refusal to give the requested instruction was right.
On the first point only, the entry must be,

Exceptions sustained.